Title: From Alexander Hamilton to James McHenry, [April 1797]
From: Hamilton, Alexander
To: McHenry, James


[Albany, April, 1797]
Dr Sir
Situated as I am at this moment I am obliged to confine myself to very general hints respecting the paper of the 15 of April.
As to the first head—I think it will be adviseable that the Speech should be confined to the foreign Affairs of the Country giving the primary & prominent place to those with France. This will make the main business the more striking. Domestic matters may follow in messages &c.
As to the second head—Announcing his intention to have recourse to the measure of an extraordinary mission—to endeavour by an earnest and amicable appeal to the justice candour and friendship of the french government to rectify misapprehensions, to satisfy them of the good faith and friendly sentiments which have always directed the U States, to endeavour, by a revision and readjustment of the Treaties between the two Nations, as far as shall consist with the engagements of the UStates towards other nations and the duties which their neutral position enjoins, to obviate causes of discontent and restore and confirm cordial harmony, to discuss and settle amicably the topics of mutual complaint and thereby to obtain a revocation of those acts on the part of France and of her Agents in her colonies which have oppressed our Trade and injured our Citizens and with it retribution for the losses which they have suffered from depredations contrary alike to the laws of Nations and the faith of Treaties.

The Speech should proceed to say that inasmuch as depredations by the cruisers of France continue to go on of a nature to destroy the mercantile capital ruin the Commerce of the Country and depress its agriculture & industry generally, and inasmuch as it is impossible to foresee the issue of the attempt by negotiation to avert the consequences of the serious misunderstandings which exist—it is matter of necessity, with regard to the interest honor present and future security of the UStates to adopt and carry into execution without delay vigorous measures of defensive precaution.
These measures to consist of the prompt equipment of a naval force sufficient to serve as convoys to our Trade and protect it against the spoliations of petty cruisers.
Permission to our vessels to arm for their own defence under proper guards and restrictions to prevent their cruising and acting offensively.
The intermediate passing of an embargo till these measures can be matured—with a discretion vested somewhere to grant licenses to sail to such ports & under such circumstances as may be deemed safe.
Arrangements which in case of emergency will give the Government the prompt command of an efficacious force with a particular view to Artillery and Cavalry; corps which require considerable time for forming them and which in case of need will be of the most peculiar and essential Utility.
The more complete & effectual fortification of our seaports especially the principal ones.
The increase of our Revenue, as far as shall be practicable without overburthening our Citizens to an extent which shall be equal to the additional expence of these provisions avoid an increase of the national debt and prepare the Country for the exigencies which may arise.
Whether it will be expedient for the President to go into detail or deal with energy in generals embracing the great points is a serious question. The inclination of my opinion is towards the fence dealing in generals in Speeches & having reports from departments either to be communicated afterwards or to be transmitted with the Speech by a general reference.
As to Instructions to the extraordinary Minister or Ministers they should embrace the following objects:

I   Explanation of the real views & intentions of the Government of the U States during the present War so as to satisfy France that they have aimed at a sincere neutrality and have been influenced by no spirit partial to her enemies or inimical to her.
II   The Discussion, if necessary, of the constructions of the Treaties between the two countries in the points which have been litigated, insisting upon our own, but not refusing to agree to any measures consistent with our constitution for avoiding an inconvenient or abusive application of them.
III   The remodification of the Guarantee in our Treaty of alliance into a stipulation of specific succours having reference to future wars and defining the casus foederis to be that where the War has begun by the commission upon the ally of some actual military hostility, by sea or land. The succours on our part may in the next fifteen years be five sail of the line to be furnished once for all, or an equivalent sum of money to be defined with option to pay in provisions or military stores—after the fifteen years ten sail of the line, or an equivalent sum of money. The remaining Vessels to return at the Conclusion of the War.
IV   The remodification of our Treaty of Commerce so as to accomodate it to that with G Britain having regard to duration as well as other things.
V   Reparation for spoliations and other damages & the Payment of sums due by Contract. A Commission or Commissions may be agreed to but carefully restricted to compensation to Individuals on either side. For
VI   There should in no event be admitted the idea of compensation from the Government of the U States to that of France Nor
VII   Any admission directly or indirectly that they are Aggressors with regard to France.
VIII   To avoid every stipulation in any shape inconsistent with our other Treaties or that may compromit our neutrality in the present War.
IX   To steer clear of particular or exclusive privileges or preferences in Trade which are always precarious & embarrassing; occasioning disatisfaction at home & jealousy abroad.

X   To consent if desired by France to the annulling of the Treaties between the two Countries—altogether.
This last idea is a delicate one & it is only if at all to be so suggested as that Our Minister may in no case appear to contend for the continuance of these Treaties as a favour to the U States—as France may consider her guarantee of our sovereignty and independence as a thing of importance to us.
Yrs truly
AH
